UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21462 Tortoise Energy Infrastructure Corporation (Exact name of registrant as specified in charter) 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Address of principal executive offices) (Zip code) David J. Schulte 10801 Mastin Blvd., Suite 222, Overland Park, KS 66210 (Name and address of agent for service) 913-981-1020 Registrant's telephone number, including area code Date of fiscal year end: November 30 Date of reporting period:August 31, 2007 Item 1. Schedule of Investments. (Unaudited) August 31, 2007 Common Stock - 0.5% (1) Shares Value Shipping - 0.5% (1) Republic of the Marshall Islands - 0.5% (1) Capital Product Partners L.P. (Cost $2,573,550) 119,700 $ 3,467,709 Master Limited Partnerships and Related Companies - 200.6% (1) Crude/Refined Products Pipelines - 101.7% (1) United States - 101.7% (1) Buckeye Partners, L.P. 567,102 27,816,353 Enbridge Energy Partners, L.P. 925,300 47,181,047 Enbridge Energy Partners, L.P. (2) (3) 971,399 48,045,373 Global Partners LP 214,286 6,844,295 Holly Energy Partners, L.P. (4) 427,070 19,440,226 Kinder Morgan Management, LLC (3) 1,669,229 80,356,684 Magellan Midstream Holdings, L.P. 589,245 16,681,526 Magellan Midstream Partners, L.P. 2,210,613 95,056,359 NuStar Energy L.P. 928,289 57,767,425 NuStar GP Holdings, LLC 1,062,718 34,750,879 Plains All American Pipeline, L.P. 1,986,084 114,299,134 Plains All American Pipeline, L.P. (2) 117,529 6,560,469 SemGroup Energy Partners, L.P. 151,675 4,556,317 Spectra Energy Partners, LP 332,965 8,820,243 Sunoco Logistics Partners L.P. 934,625 50,151,978 TEPPCO Partners, L.P. 869,520 34,911,228 TransMontaigne Partners L.P. 207,800 6,755,578 659,995,114 Natural Gas/Natural Gas Liquids Pipelines - 48.0% (1) United States - 48.0% (1) Boardwalk Pipeline Partners, LP 1,162,800 38,604,960 Energy Transfer Equity, L.P.(2) 729,661 25,742,440 Energy Transfer Partners, L.P. 1,722,250 89,625,890 Enterprise GP Holdings L.P. 71,400 2,735,334 Enterprise Products Partners L.P. 3,005,940 88,705,289 ONEOK Partners, L.P. 267,455 17,114,445 TC PipeLines, LP 1,307,759 48,596,324 311,124,682 Natural Gas Gathering/Processing - 36.6% (1) United States - 36.6% (1) Copano Energy, L.L.C. 1,073,386 41,851,320 Crosstex Energy, L.P. 268,587 9,507,980 Crosstex Energy, L.P. (2) (5) 712,760 22,986,510 Crosstex Energy, L.P. (2) (5) 193,767 5,377,034 DCP Midstream Partners, LP 19,200 868,800 DCP Midstream Partners, LP (2) 404,625 17,985,581 Duncan Energy Partners L.P. 441,900 10,596,762 Exterran Partners, L.P. 84,700 2,908,598 Exterran Partners, L.P. (2) 258,993 8,647,776 Hiland Partners, LP 41,048 2,052,811 MarkWest Energy Partners, L.P. (4) 2,201,640 70,188,283 Regency Energy Partners LP 162,100 5,187,200 Targa Resources Partners LP 115,200 3,456,000 Williams Partners L.P. 810,707 36,149,425 237,764,080 Shipping - 4.3% (1) Republic of the Marshall Islands - 0.9% (1) Teekay LNG Partners L.P. 156,200 5,462,314 United States - 3.4% (1) K-Sea Transportation Partners L.P. (4) 571,300 22,240,709 27,703,023 Propane Distribution - 10.0% (1) United States - 10.0% (1) Inergy, L.P. 1,916,784 62,429,655 Inergy Holdings, L.P. 49,715 2,236,181 64,665,836 Total Master Limited Partnerships and Related Companies (Cost $852,797,397) 1,301,252,735 Short-Term Investment - 2.8% (1) United States Investment Company - 2.8% (1) First American Government Obligations Fund - Class Y, 5.03% (6) (Cost $18,139,314) 18,139,314 18,139,314 Total Investments - 203.9% (1) (Cost $873,510,261) 1,322,859,758 Auction Rate Senior Notes - (47.0%) (1) (305,000,000 ) Interest Rate Swap Contracts - 0.2% (1) $355,000,000 notional - Unrealized Appreciation, Net 1,263,948 Liabilities in Excess of Cash and Other Assets - (28.6%) (1) (185,572,831 ) Preferred Shares at Redemption Value - (28.5%) (1) (185,000,000 ) Total Net Assets Applicable to Common Stockholders - 100.0% (1) $ 648,550,875 (1) Calculated as a percentage of net assets applicable to common stockholders. (2) Fair valued securities represent a total market value of $135,345,183 which represents 20.9% of net assets. These securities are deemed to be restricted. (3) Security distributions are paid-in-kind. (4) Affiliated investment; the Company owns 5% or more of the outstanding voting securities of the issuer. (5) Non-income producing. (6) Rate indicated is the 7-day effective yield as of August 31, 2007. Certain of the Company’s investments are restricted and are valued as determined in accordance with procedures established by the Board of Directors.The table below shows the number of units held, acquisition date, acquisition cost, value per unit of such securities and percent of net assets which the securities comprise at August 31, 2007. Investment Security Number of Units Acquisition Date Acquisition Cost Value Per Unit Value as Percent of Net Assets Crosstex Energy, L.P. Series C Subordinated Units 712,760 6/29/06 $ 20,000,046 $32.25 3.6% Crosstex Energy, L.P. Series D Subordinated Units 193,767 3/23/07 5,000,002 27.75 0.8 DCP Midstream Partners, LP Common Units 404,625 6/22/07 17,500,031 44.45 2.8 Enbridge Energy Partners, L.P. Class C Common Units 971,399 4/02/07 50,000,000 49.46 7.4 Energy Transfer Equity, L.P. Common Units 729,661 11/27/06 20,000,008 35.28 4.0 Exterran Partners, L.P. Common Units 258,993 7/09/07 9,000,007 33.39 1.3 Plains All American Pipeline, L.P. Common Units 117,529 6/25/07 7,000,000 55.82 1.0 $128,500,094 20.9% The carrying value per unit of unrestricted common units of Crosstex Energy, L.P. (into which the restricted subordinated units are convertible) was $34.65 on March 23, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Crosstex Energy, L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of DCP Midstream Partners, LP was $45.48 on June 22, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted DCP Midstream Partners, L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of Enbridge Energy Partners, L.P. (into which the restricted Class C common units are convertible) was $56.39 on April 2, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Enbridge Energy Partners, L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of Exterran Partners, L.P. was $39.44 on July 9, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Exterran Partners, L.P. units was obtained by the Company.The carrying value per unit of unrestricted common units of Plains All American Pipeline, L.P. was $63.76 on June 25, 2007, the date of the purchase agreement and date an enforceable right to acquire the restricted Plains All American Pipeline, L.P. units was obtained by the Company. Investments representing 5 percent or more of the outstanding voting securities of a portfolio company result in that company being considered an affiliated company, as defined in the Investment Company Act of 1940.The aggregate market value of all securities of affiliates held by the Company as of August 31, 2007 amounted to $111,869,218, representing 17.2 percent of net assets applicable to common stockholders.A summary of affiliated transactions for each company which is or was an affiliate at August 31, 2007 or during the period from December 1, 2006 to August 31, 2007, is as follows: Share Balance 11/30/06 Gross Additions Gross Reductions Realized Gain (Loss) Gross Distributions Received August 31, 2007 Share Balance Value Holly Energy Partners, L.P. 427,070 $- $- $- $884,035 427,070 $19,440,226 K-Sea Transportation Partners L.P. 571,300 - - - 1,165,452 571,300 22,240,709 MarkWest Energy Partners, L.P. (1)(2) 1,016,877 1,384,765 - - 3,268,027 2,201,640 70,188,283 $1,384,765 $- $- $5,317,514 $111,869,218 (1) 2:1 stock split on March 1, 2007. (2) 121,186 unregistered shares registered for re-sale in a registration statement declared effective on July 11, 2007. As of August 31, 2007, the aggregate cost of securities for federal income tax purposes was $812,365,415.At August 31, 2007, the aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost was $513,120,492, the aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value was $2,626,149 and the net unrealized appreciation was $510,494,343.Item 2. Controls and Procedures. (a) The registrant’s President and Chief Executive Officer and its Chief Financial Officer have concluded that the registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of this report, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rule 13a-15(b) or15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)) are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. TORTOISE ENERGY INFRASTRUCTURE CORPORATION Date: October29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. TORTOISE ENERGY INFRASTRUCTURE CORPORATION Date: October 29, 2007 By: /s/David J. Schulte David J. Schulte President and Chief Executive Officer Date: October 29, 2007 By: /s/Terry Matlack Terry Matlack Chief Financial Officer
